Case 2:16-cr-20195-NGE-RSW ECF No. 54, PageID.146 Filed 08/31/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,

-vs-                                        Case # 16-20195
                                            HON. NANCY EDMUNDS
BRIAN BROWN,

               Defendant.
____________________________/
                    ORDER EXTENDING REPORT DATE

       This matter having come before the Court pursuant to Defendant Brown’s
request to extend his report date due to the COVID-19 pandemic, the government

having no objection to said extension, and the Court being otherwise fully advised
in the premises:

       IT IS HEREBY ORDERED that Defendant Brown’s report date be
extended from September 15, 2021 to January 15, 2022.
                                            s/ Nancy G. Edmunds
                                            HON. NANCY EDMUNDS
Dated: August 31, 2021

Approved as to substance and form:

s/ Steven Fishman
Steven Fishman
Attorney for Defendant Brown

s/ Steven Cares, AUSA (w/ permission)
United States Attorney’s Office
